COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-282-CV
 

  
IN 
THE INTEREST OF U.A.M., A MINOR CHILD 

  
----------
 
FROM 
THE233RD DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
November 19, 2003 and January 6, 2004, we notified appellant, in accordance with 
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless 
the $125 filing fee was paid. See Tex. 
R. App. P. 42.3(c). Appellant has not paid the $125 filing fee. See
Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal. See Tex. R. 
App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue. See Tex. R. App. P. 42.1(d).

  
                                                                  PER 
CURIAM

 
  
PANEL 
D:   GARDNER, WALKER, and McCOY, JJ.
 
DELIVERED: 
February 5, 2004
 


NOTES
1. 
See Tex. R. App. P. 47.4.
2. 
July 21, 1998 Order Regarding Fees Charged in Civil Cases in the Supreme Court 
and the Courts of Appeals, reprinted in Appendix to the Texas Rules of Appellate 
Procedure (Vernon 2002).